DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurt Berger on 12 Jan 2021.

The application has been amended as follows: 

	Please cancel claims 1-10. 



Allowable Subject Matter
Claims 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have render obvious, the combination of features of Applicant’s independent claim 11 as it relates to: classify pixels of image data into clusters; calculate, for each of the clusters, a representative pixel value indicating a feature of a color representative of the cluster; determine a first representative luminance value indicating luminance characteristics representative of the image data based on the representative pixel value of each of the clusters; and calculate a correction parameter for brightness correction of the image data using the determined first representative luminance value; and perform the brightness correction on the image data using the calculated brightness correction parameter, as recited in claim 11. 
The closest prior art to the above features of claim 11 is of record in this application.  Although the prior art teaches individual features of the above claim 11 separately in some aspects, the examiner does not consider there to be a reasonable basis in the prior art for one of ordinary skill in the art to have combined and modified the prior art, in a manner necessary, to have arrived at each and every feature of claim 11 as claimed above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references on the PTO-892 are relevant to color processing and/or luminance/brightness features relating to image processing or display processing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613